United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2154
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                               Rodolfo Anguiano, Jr.,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                              Submitted: July 15, 2019
                               Filed: August 20, 2019
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      After Rodolfo Anguiano, Jr., was indicted on drug charges, he moved to
suppress evidence on the ground that his arrest and subsequent searches of his hotel
room and vehicle violated his rights under the Fourth Amendment. The district court1

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
granted the motion in part, but ruled that some methamphetamine seized during the
searches was admissible. Anguiano entered a conditional guilty plea, reserving the
right to appeal the denial of his motion to suppress. Considering that appeal, we
affirm.

                                           I.

        The investigation began when police officer Jacob Gruber noticed a red
Volkswagen Jetta pull into a Days Inn parking lot in Bloomington, Minnesota. He
ran a check on the car’s California license plates and discovered that the vehicle’s
registration had expired. Gruber followed the car when it left the hotel and conducted
a traffic stop when the driver committed a lane violation.

       Gruber approached the vehicle and saw Anguiano sitting in the driver’s seat.
He noticed an “overwhelming odor of air fresheners” and saw “dryer sheets all over
the floor in the back and the front” of the car. He perceived the dryer sheets to be “an
indicator of possible drug activity,” because “[t]hey are commonly used to cover up
the odor of large amounts of narcotics.”

       Gruber’s suspicions were heightened after he spoke with the driver. Anguiano
said that he had been in the area for three days for a cousin’s wedding, but did not
know the wedding’s location; he had switched from one hotel to another during his
brief stay; and he said that the car was already in Minnesota before he arrived because
his cousin had driven it from California. Gruber knew from his training that drug
traffickers often “pay somebody to drive their load car to a location and then . . . fly
there and retake possession.” Gruber checked Anguiano’s criminal history and found
prior arrests for “alien smuggling, controlled substance and . . . possession of pills,”
but when he asked Anguiano about prior arrests, Anguiano replied that he had “never
been in trouble for drugs.”



                                          -2-
       Anguiano declined to provide consent to search his vehicle, so Gruber had
another officer lead a drug-sniffing dog around the exterior. Although the animal was
“interested” in the undercarriage of the vehicle, the dog did not alert. Gruber decided
that there was insufficient evidence to make an arrest, so he returned Anguiano’s
license to him. When Anguiano put his license in his wallet, Gruber saw that
Anguiano possessed multiple credit cards and a badge bearing the acronym for the
Drug Enforcement Administration. At that point, Gruber believed he had probable
cause to arrest Anguiano for fraudulent financial transactions and placed him in
custody.

       After the arrest, officers traveled to the hotel where Anguiano said he was
staying and knocked on the door of the room registered to him. Zyaira Gavino
answered the door and permitted the officers to enter. Once inside, officers saw
Kelvin Baez sitting on the living room couch and noticed a methamphetamine pipe
on a table beside him. Gavino told the officers that she and Baez had stayed at the
hotel for a few days with a friend whom they knew only as “Bebe.”

       Gavino gave the officers consent to search the hotel room, as well as a suitcase,
backpack, and some shopping bags in the room. In the backpack, Gruber found an
owner’s manual to a Chevy Equinox; he believed that the manual was consistent with
a set of car keys that he saw on the living room couch.

      The officers entered the back bedroom and saw a padlocked armoire. They
observed a cellular telephone that was positioned to make a video recording of the
armoire and activity around it. They also saw pound-size packaging materials in an
open-top garbage can. Gruber asked Baez where any narcotics in the room would be
located, and Baez responded, “in the armoire, obviously.”

      Officers brought a drug-sniffing dog to the room, and the dog alerted at the
locked armoire and a dresser in the back bedroom. The dog also alerted at a Chevy

                                          -3-
Equinox in the hotel parking lot. Gruber then searched the bathroom, “popped off”
a panel from a bathroom sink vanity, and found methamphetamine. The officers
arrested Gavino and Baez, secured the scene, and sought a warrant to search the hotel
room and Chevy Equinox. After obtaining the warrant, the officers searched the
secured armoire and the vehicle and found methamphetamine in both places.

       Anguiano was charged with conspiracy to possess with intent to distribute
methamphetamine and possession with intent to distribute the same. See 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), 846. He moved to suppress evidence discovered during the
traffic stop, his arrest, and the subsequent search of his hotel room and the Chevy
Equinox.

       The district court ruled that Anguiano’s arrest at the scene of the traffic stop
was not supported by probable cause, and that once Gruber saw the padlocked
armoire, he could not reasonably believe that Gavino had authority to consent to a
search of the back bedroom and bathroom sink. As to the armoire and the Chevy
Equinox, however, the court ruled that the searches were conducted pursuant to a
facially valid search warrant, and that the drugs found there were admissible. The
court concluded that “even without the suspected methamphetamine from under the
sink,” the facts in the search warrant application “cumulatively clear the threshold to
establish probable cause to support a search warrant for Room 714 and the Chevy
Equinox.”

      Anguiano conditionally pleaded guilty to the substantive count of
methamphetamine trafficking, and the government dismissed the conspiracy count.
The district court sentenced him to 132 months’ imprisonment. Anguiano now
appeals the partial denial of his motion to suppress.




                                         -4-
                                          II.

       Anguiano challenges the district court’s ruling that methamphetamine found
in the armoire and the Chevy Equinox was admissible at trial. The government
defends the district court’s ruling as a proper application of the independent source
doctrine.

       The independent source doctrine allows admission of “evidence initially
discovered during, or as a consequence of, an unlawful search, but later obtained
independently from activities untainted by the initial illegality.” Murray v. United
States, 487 U.S. 533, 537 (1988). To invoke this rule, the government must show
“(1) that the decision to seek the warrant was independent of the unlawful entry—i.e.,
that police would have sought the warrant even if the initial entry had not
occurred—and (2) that the information obtained through the unlawful entry did not
affect the magistrate’s decision to issue the warrant.” United States v. Khabeer, 410
F.3d 477, 483 (8th Cir. 2005). We review the district court’s finding on the first issue
for clear error and the conclusion on the second point de novo. See United States v.
Brooks, 715 F.3d 1069, 1075 (8th Cir. 2013).

       The district court’s original order denying the motion to suppress addressed
only the second issue—that is, whether the warrant was supported by probable cause
even without information gained from the illegal search. Because the court had not
addressed whether investigators would have sought a warrant even if the initial search
had not occurred, we remanded for the district court to make the requisite factual
finding. The court then found that “the only plausible conclusion to be drawn from
the record is that the officers would have sought a search warrant even if they had not
found the methamphetamine in the vanity.” We received supplemental briefs and
now consider the appeal.




                                          -5-
       Anguiano argues that the district court clearly erred in finding that police
would have sought a warrant without the illegal search. He cites Officer Gruber’s
testimony that “once there’s a reason to arrest somebody . . . we generally get a
warrant to shore things up.” According to Anguiano, this statement means that the
officers would not have sought a warrant unless they were going to arrest someone,
and they were not in a position to arrest anyone at the hotel until they conducted the
illegal search. Gruber did not say, however, that he seeks a search warrant only when
he has probable cause to make an arrest. He testified he obtained the warrant in this
case after discovering drugs in order “to shore things up, make sure there [were] no
mistakes made.” But his statement did not address what officers would have done if
Gavino had declined to consent to a search of the bathroom in the first place.
Gruber’s testimony is not inconsistent with the court’s finding that the officers would
have sought a warrant even without the illegal search.

       The evidence taken as a whole provides ample support for the district court’s
finding. The officers at the hotel encountered suspicious circumstances that gave
reason to believe there were drugs in the armoire: occupants of Anguiano’s room
claimed that they had stayed a couple of days but did not know Anguiano’s name;
there was a methamphetamine pipe visible on a table and packaging material for
larger quantities in a trash can; and the armoire was padlocked with cell phone video
surveillance. The court credited Gruber’s testimony that if Gavino had not consented
to a search of the room, then he “would have froze[n] the room and called for a search
warrant . . . based on what we saw.” Two other officers testified that officers
typically would seek a warrant before breaking a lock like the one on the armoire.
Under those circumstances, the district court thought “the officers would have been
derelict in their duty to investigate had they not sought a search warrant.” At a
minimum, it was not clearly erroneous to find that they would have applied for a
warrant even if Gavino had refused consent.




                                         -6-
       There was also probable cause to support issuance of the search warrant even
without information gleaned from the initial search. The affidavit detailed the
suspicious circumstances surrounding Anguiano’s trip to Minnesota, including the
quantity of dryer sheets in the car, the fact that he claimed to be in town for a wedding
without knowing any details about the event, and that he flew from California while
his cousin drove his car separately. The submission explained that Anguiano had
prior drug arrests and possessed a badge marked with “DEA.” The affidavit
recounted that in the hotel room where Anguiano was staying, officers saw a
methamphetamine pipe, a key and manual for a Chevy Equinox, an armoire that was
padlocked, and pound packaging materials in a garbage can. The declaration also
explained that a canine positively alerted at the Chevy Equinox parked at the hotel.
Even if there were innocent explanations for some of these facts when viewed in
isolation, the combination of circumstances justified issuance of a warrant. The
information sufficed to establish a fair probability that evidence of drug trafficking
would be found in the hotel room. See Illinois v. Gates, 462 U.S. 213, 238 (1983).

                                   *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                          -7-